Case 5:21-cr-50014-TLB Document 36               Filed 08/20/21 Page 1 of 10 PageID #: 353




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )       Case No. 5:21-CR-50014-001
                                                     )
JOSHUA JAMES DUGGAR,                                 )
                                                     )
       Defendant.                                    )

                 DEFENDANT’S MOTION TO SUPPRESS STATEMENTS
                  AND REQUEST FOR AN EVIDENTIARY HEARING

       Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully moves this Court to suppress statements allegedly made by Duggar after he asserted

his right to counsel and after federal agents physically stopped him from communicating with his

attorney. Specifically, pursuant to Federal Rule of Criminal Procedure 12(b)(3) and the Fifth

Amendment to the United States Constitution, Duggar respectfully moves this Court for an Order

suppressing all statements allegedly made by him to law enforcement agents as well as any

evidence gathered as a result of those statements pursuant to the “fruit of the poisonous tree”

doctrine. See, e.g., Murray v. United States, 487 U.S. 533, 536-37 (1988) (stating that the fruit of

the poisonous tree doctrine “bars evidence which, though not obtained in [an] illegal search, was

derived from information or items in the search”). Duggar also respectfully requests an evidentiary

hearing.

       I.      Relevant Background

       Duggar is charged in a two-count indictment alleging one count of receipt of child

pornography and one count of possession of child pornography. (Doc. 1). Duggar has pleaded not

guilty to both counts.
Case 5:21-cr-50014-TLB Document 36                 Filed 08/20/21 Page 2 of 10 PageID #: 354




           On November 8, 2019, federal agents entered the business premises located at 14969

Wildcat Creek Road in Springdale, Arkansas. Based on discovery disclosed by the Government,

DHS HSI agents allegedly approached Duggar, identified themselves as law enforcement officers

and stated they were executing a federal search warrant. One HSI report states that Duggar

“retrieved an Apple iPhone from his pocket and stated he would like to contact his attorney.” The

report continues, “[a]t this time, SA Aycock and SA Faulkner seized the Apple iPhone from

Duggar and SA Faulkner explained that pursuant to the search warrant, the device was being seized

and he would have an opportunity to contact his attorney at a later time.” (Id.). And DHS HSI

Special Agent Gerald Faulkner’s under-oath testimony at the detention hearing provides critical

context:

       Q:        When you arrived, you testified that Mr. Duggar took his iPhone out of his
                 pocket and expressly told you and Special Agent Aycock he was calling his
                 lawyer,correct?

       A:        He said he wanted to call his lawyer, correct.

       Q:        And he made very clear to you that his intention of taking out his physical
                 iPhone device was to make contact with his attorney, correct?

       A:        Yes, sir.

       Q:        Okay. At that time, before he could make contact with his attorney, you
                 physically took the phone out of his hand before he could contact his
                 attorney, correct?

       A:        That is correct. Yes, sir.

(Det. Hearing Tr. at 70-71).

       After Duggar expressly “said he wanted to call his lawyer,” physically took his phone out

of his pocket specifically “to make contact with his attorney,” and law enforcement “physically

took the phone out of his hand before he could contact his attorney,” (see id.), law enforcement

thereafter on the same day “approached Mr. Duggar and asked if he would be willing to discuss

                                                  2
Case 5:21-cr-50014-TLB Document 36                 Filed 08/20/21 Page 3 of 10 PageID #: 355




the details, the further details, surrounding the issuance of the federal search warrant.” (Id. at 27).

Special Agents then proceeded to question Duggar inside a government vehicle where he and two

federal agents were present. (Id.).

       After asking Duggar certain questions, but before asking him others, the agents allegedly

provided Duggar with a “Statement of Rights” form which the agents initially filled out to reflect

that Duggar “was taken into custody at 1540 (time) on 11/8/2019 (date).” (See Exhibit 1). That

statement appears crossed out on the form. (Id.).

       The agents then conducted a lengthy interrogation of Duggar. No attorney was present at

any point during Duggar’s questioning when he allegedly made certain statements.

       II.     The Questioning of Duggar Was a Custodial Interrogation

       The United States Supreme Court has defined “custodial interrogation” as “questioning

initiated by law enforcement officers after a person has been taken into custody or otherwise

deprived of his freedom of action in any significant way.” Miranda v. Arizona, 384 U.S. 436, 444

(1966). Courts have defined interrogation as an “express questioning or its functional equivalent.”

Rhode Island v. Innis, 446 US. 291, 300-01 (1980). The “term ‘interrogation’ under Miranda refers

not only to express questioning, but also to any words or actions on the part of the police (other

than those normally attendant to arrest and custody) that the police should know are reasonably

likely to elicit an incriminating response from the suspect.” Id. at 301. Whether an interrogation

was custodial is not analyzed from law enforcement’s perspective or even from a suspect’s

perspective; rather, it “must be determined based on how a reasonable person in the suspect’s

situation would perceive his circumstances.” Yarborough v. Alvarado, 541 U.S. 652, 662 (2004);

see also Dickerson v. United States, 530 U.S. 428, 434 (2000) (“The due process test takes into




                                                  3
Case 5:21-cr-50014-TLB Document 36               Filed 08/20/21 Page 4 of 10 PageID #: 356




consideration the totality of all the surrounding circumstances—both the characteristics of the

accused and the details of the interrogation”) (internal quotations omitted).

       Here, the interaction involved law enforcement officers swarming the premises and

physically taking an iPhone out of Duggar’s hand under circumstances that would intimidate any

person: Duggar communicated his intent to seek advice from his attorney and federal agents

physically stopped him from exercising his constitutional right to do so. Then, after preventing

Duggar from seeking legal advice and after physically taking his iPhone from his hand, law

enforcement again approached him to interrogate him. According to Faulkner’s testimony, agents

refused to provide Duggar with a complete copy of the search warrant until after the search was

completed—further suggesting that he was not free to leave and had to stay. And after agents

approached Duggar a second time—completely ignoring his assertion of his right to counsel—

agents physically escorted him to a government vehicle and, with the doors closed and two agents

present, questioned him. These are circumstances under which a reasonable person would not have

felt he was at liberty to leave. After all, Duggar’s experience prior to being asked to sign the

“Statement of Rights” form was that he expressly asserted a known constitutional right which was

ignored by law enforcement who physically prevented him from talking to his attorney by

forcefully taking away his phone. This conduct by law enforcement not only increased the level of

tension but also the coercive nature of the environment.

       While discovery provided to date and Faulkner’s under-oath testimony at the detention

hearing in this case are illuminating, an evidentiary hearing is needed to further develop the facts

which Duggar anticipates may be in dispute and determinative of this motion.




                                                 4
Case 5:21-cr-50014-TLB Document 36               Filed 08/20/21 Page 5 of 10 PageID #: 357




       III.    This Court Should Suppress Duggar’s Statements

       It is black letter law that if an individual “indicates in any manner, at any time prior to or

during questioning, that he wishes to remain silent, the interrogation must cease” and that if an

individual “states that he wants an attorney, the interrogation must cease until an attorney is

present.” Miranda, 384 U.S. at 473-74 (emphasis added). To that end, the Supreme Court has

repeatedly “held that a suspect who has invoked the right to counsel cannot be questioned

regarding any offense unless an attorney is actually present.” Davis v. United States, 512 U.S.

452, 458 (1994) (emphasis added).

       The test for whether a statement constitutes an assertion of the right to counsel is

straightforward: a person “must articulate his desire to have counsel present sufficiently clearly

that a reasonable police officer in the circumstances would understand the statement to be a request

for an attorney.” Id. at 459.

       This bright line rule has a profoundly important purpose: it is “designed to prevent police

from badgering a defendant into waiving his previously asserted Miranda rights.” Michigan v.

Harvey, 494 U.S. 344, 350 (1990). Thus, no questioning may continue “unless an attorney is

actually present.” Davis, 512 U.S. at 458. And the law is clear: law enforcement “may not initiate

questioning of the accused in counsel’s absence.” Minnick v. Mississippi, 498 U.S. 146, 152

(1990). In other words, once a person expresses his desire to speak with counsel, law enforcement

may not subsequently approach that person to question him unless legal counsel is physically

present. See id.

       In that vein, it bears emphasis that the issue is not whether a person then subsequently

allegedly “waived” his rights following a Miranda warning—which Duggar did not knowingly,

voluntarily, and intentionally do. Rather, the law is more clear-cut: “when counsel is requested,



                                                 5
Case 5:21-cr-50014-TLB Document 36                Filed 08/20/21 Page 6 of 10 PageID #: 358




interrogation must cease, and officials may not reinitiate interrogation without counsel present,

whether or not the accused has consulted with his attorney.” Id. at 153. Indeed, in Minnick, the

Court expressly explained that even a “single consultation with an attorney does not remove the

suspect from persistent attempts by officials to persuade him to waive his rights.” Id.; see

also Edwards v. Arizona, 451 U.S. 477 (1981). If questioning may not continue in counsel’s

absence even after a suspect has had the opportunity to consult with counsel, surely questioning

may not continue in counsel’s absence before a suspect has consulted with counsel because law

enforcement physically prevented him from doing so.

        The threshold inquiry for this Court then is whether Duggar asserted his right to counsel.

At an evidentiary hearing before this Court, Duggar anticipates that the evidence will

unambiguously establish that he did. Indeed, Faulkner has already testified under oath that Duggar

“said he wanted to call his lawyer,” and that “his intention of taking out his physical iPhone device

was to make contact with his attorney.” (Detention Hearing Tr. at 70-71). If expressly stating a

desire to contact counsel and physically attempting to do so with a phone does not constitute a

clear assertion of the right to speak with an attorney, it is difficult to imagine what would.

       Thus, because Duggar clearly asserted his right to speak with his lawyer, Duggar never

should have been questioned without counsel physically present—regardless of whether he

allegedly subsequently signed a Miranda waiver form. Rather, once Duggar asserted his rights,

law enforcement never should have “approached” him to question him in the first place as Faulkner

admits they did. (Id. at 27). Questioning continued even though “an attorney” was not “actually

present.” Davis, 512 U.S. at 458. The Constitution demands that law enforcement “may not initiate

questioning of the accused in counsel’s absence.” Minnick, 498 U.S. at 152. But that is precisely

what the Government claims happened here.



                                                  6
Case 5:21-cr-50014-TLB Document 36                Filed 08/20/21 Page 7 of 10 PageID #: 359




       What makes this particularly egregious is that law enforcement not only failed to respect

Duggar’s Constitutional rights when he expressly expressed his desire to speak with his attorney—

they physically stopped him from doing so:

       Q:        Okay. At that time, before he could make contact with his attorney, you
                 physically took the phone out of his hand before he could contact his
                 attorney, correct?

       A:        That is correct. Yes, sir.

(Det. Hearing Tr. at 71). As such, this was a clear Constitutional violation for which suppression

is the remedy.

       Furthermore, Duggar never waived his Constitutional rights. “Waivers of constitutional

rights not only must be voluntary, but must be knowing, intelligent acts done with sufficient

awareness of the relevant circumstances and likely consequences.” Brady v. United States, 397

US. 742, 748 (1970). Moreover, alleged waivers of fundamental constitutional rights such as the

right to counsel and the privilege against self-incrimination will be upheld only after careful

inquiry into the factual basis for the alleged waiver. Miranda established in no uncertain terms that

“a heavy burden rests on the government to demonstrate that the defendant knowingly and

intelligently waived his privilege against self-incrimination and his right to retained or appointed

counsel.” Miranda, 384 US. at 475.

       The question of whether Duggar waived his constitutional right—after asserting it and after

being physically prevented by law enforcement from exercising his right—“is not one of form, but

rather [the question is] whether [he] in fact knowingly and voluntarily waived the rights delineated

in the Miranda case.” North Carolina v. Butler, 441 U.S. 369, 373 (1979). The law requires this

Court to “indulge in every reasonable presumption against waiver.” Brewer v. Williams, 430 U.S.

387, 404 (1977) (emphasis added). Under the totality of these circumstances, there is simply no



                                                 7
Case 5:21-cr-50014-TLB Document 36               Filed 08/20/21 Page 8 of 10 PageID #: 360




evidence to suggest that Duggar knowingly, intelligently, and voluntarily waived his constitutional

rights. In stark contrast, Duggar expressly asserted his constitutional right to consult with his

attorney, attempted to exercise that right, and law enforcement stunningly reacted by physically

preventing him from exercising that right.

       IV.     Conclusion

       The bottom line is that federal law enforcement egregiously and inexcusably violated

Duggar’s constitutional rights. Based on the record already before this Court, suppression is

necessary.

       However, to resolve these important issues, Duggar respectfully requests that this Court

conduct an evidentiary hearing to assess whether his statements to law enforcement were obtained

in violation of his constitutional rights and whether those statements, as well as any evidence

collected on the basis of those statements, must be suppressed.




                                                8
Case 5:21-cr-50014-TLB Document 36      Filed 08/20/21 Page 9 of 10 PageID #: 361




                                     Respectfully submitted,

                                     Margulis Gelfand, LLC

                                      /s/ Justin K. Gelfand
                                     JUSTIN K. GELFAND, MO Bar No. 62265*
                                     7700 Bonhomme Ave., Ste. 750
                                     St. Louis, MO 63105
                                     Telephone: 314.390.0234
                                     Facsimile: 314.485.2264
                                     justin@margulisgelfand.com
                                     Counsel for Defendant
                                     *Admitted Pro Hac Vice


                                     Story Law Firm, PLLC

                                     /s/ Travis W. Story
                                     Travis W. Story, AR Bar No. 2008278
                                     Gregory F. Payne, AR Bar No. 2017008
                                     3608 Steele Blvd., #105
                                     Fayetteville, AR 72703
                                     Telephone: (479) 448-3700
                                     Facsimile: (479) 443-3701
                                     travis@storylawfirm.com
                                     greg@storylawfirm.com




                                        9
Case 5:21-cr-50014-TLB Document 36             Filed 08/20/21 Page 10 of 10 PageID #: 362




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to

be served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                               10
